—In an action to recover damages for personal injuries, etc., the defendants Coleman Company, Inc., and J.C. Penney Co., appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Yachnin, J.), dated December 8, 1992, as directed them to comply with the plaintiff’s expert demands.
Ordered that the order is affirmed, with costs, and the appellants’ time to comply with the plaintiffs’ expert demands is extended until 20 days after service upon them of a copy of this decision and order, with notice of entry.
It is well settled that a trial court possesses broad discretion to control discovery proceedings, and that discovery rules are to be liberally construed to promote full disclosure (see, U.S. Ice Cream Corp. v Carvel Corp., 190 AD2d 788). Under the facts of the instant matter, the Supreme Court did not improvidently exercise its discretion in requiring full disclosure by the parties (see, Dunsmore v Paprin, 114 AD2d 836). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.